Case 1:19-cv-02170-LDH-LB Document 44 Filed 12/20/19 Page 1 of 3 PagelD #: 297

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK

BRITTNEY RUDLER,
Plaintiff,

v. NO.: 19: CV 2170 (LDH) (LB)

MLA LAW OFFICES, LTD., et. al.,
Defendants.

Somme uaa “ae” ee ca

DEFENDANTS’ MOTION FOR ADJOURNMENT
NOW COMES the Defendants MLA Law Offices, Ltd. (“MLA”) by and through
its attorney, John L., Malevitis, Esq, of MLA Law Offices, Ltd., and John L. Malevitis,
Esq., Pro Se, (“Malevitis”) and in support of their Motion for Adjournment, here states as
follows:

1. The Court scheduled a pre-motion conference to commence on December Zi,
2019 at 11:00 a.m. in the above-captioned matter,

2. Attorney John Malevitis is a solo practioner and the sole member of the
Defendant law firm MLA Law Offices, Ltd, and Malevitis and MLA are located in the
State of [llinois.

3. Attorney Malevitis has other court cases previously scheduled to be heard in
Illinois on December 27, 2019, one in the Circuit Court of Cook County, Illinois, County
Department, Law Division of the 5" District, located in Bridgeview, Illinois and known
as Ademola Olurotimi v, Sarah Rising, Case Number 2019 L 65068, and another in the
Circuit Court of the Twelfth Judicial Circuit, Probate Division, located in J oliet, [linois
and known as Estate of Tomasa Perez, Case Number 2018 P 468. (The affidavit of
attorney John L, Malevitis is attached hereto and incorporated herein as Exhibit “A™),

4. Defendants have not previously requested an adjournment in this case or has an
Case 1:19-cv-02170-LDH-LB Document 44 Filed 12/20/19 Page 2 of 3 PagelD #: 298

adjournment request been previously granted and/or denied by the Court.

5. Defendants have consulted with Plaintift through counsel, whose verbatim
position is as follows: “Plaintiff reluctantly consents to the Defendants’ request for
adjournment, because she believes that the Court's Individual Practices prohibit taking no
position. That reluctance is because this request causes an undue — though admittedly
slight — delay, given the initial date on which the Court ordered the conference and that
this request might have been made in the alternative in Defendants’ initial motion for
telephonic appearance. Plaintiff also notes that the gravamen of Defendants* explanation
for the need to adjourn (being the “sole member” of a law firm and a “solo practioner”) is
inconsistent with the denial in paragraph 14 of Defendant MLA’s Answer.”

6. Counsel for the Defendants has provided Plaintiff's counsel a copy of this motion
following substantial discussion and conference.

7. Plaintiff's counsel and Defendants’ counsel herein have conferred about a
rescheduled date and have agreed upon an adjournment date of January 15, 2020 with the
Court's approval.

8. The Defendants’ request for adjournment does not affect any other scheduled
dates in this case.

WHEREFORE, the Defendant John L. Malevitis, Esq., Pro Se, and Defendant
MLA Law Offices, Ltd, respectfully request that this Court enter an Order adjourning the
pre-motion conference to January 15, 2020.

Respectfully submitted,

s/John L. Malevitis, Esq.
Case 1:19-cv-02170-LDH-LB Document 44 Filed 12/20/19 Page 3 of 3 PagelD #: 299

MLA Law Offices, Ltd,
109 Symonds Drive
P.O. Box 156
Hinsdale, Ilinois 60522
312/933-1100

jhnymal@comeast.net

Illinois Atty. No.: 6184998
